Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 10/26/22.
2.    Claims 1-6 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka Yoshiji (“Yoshiji”), JP-10063603 A and Tauchi et al. (“Takeuchi”), U.S. Patent Publication No. US 2015/0339167.
Regarding Claims 1 and 6, Yoshiji teaches an aggregation method implemented by a computer, the aggregation method comprising: 
determining, plural times within a first period of time, whether a first function is being executed among functions written in a program being executed by the processor [Page 1, Abstract, (starting of “unit timer 4 for counting and informing a specified unit time” that has started for a unit, i.e., a first period of time) and Para: 0011(unit time timer)];
identifying a second function that is performing either input or output processing (by “execution time timer 2 for counting time for I/O processing”) among the functions when it is determined that the first function is being executed [P-2 Abstract(execution of timer 2 “for counting for I/O processing” when timer 4 for the first function has started), Claim -1(“the execution time by a timer input/output processing is executed every time the execution time is measured and stored in a memory”)]; and 
aggregating a number of times that the second function is identified within the first period of time [p-9, Para: 009(“input/output processor execution time and a timer for measuring the time and a measuring time memory for storing the execution time … every time the execution time is measured and stored in a memory” i.e., aggregating number of time I/O processing in a memory)]. Yoshiji does not disclose expressly determine plurality of times whether the first function which puts a processor into a sleep state is being executed. In other words, Yoshi does not disclose expressly determining plurality of time whether processor in sleep state (in first function). 
In the same field of endeavor (e.g., plurality of input/output functions in a system), Takeuchi teaches executing a function which loads a hypervisor including input/output function [Para: 0062 (hypervisor “20, which is loaded into part of a memory space”) and 0064] and determine plurality of times whether the function which puts a processor into a sleep state [Para: 0064(determining that the CPUs 4-7 are in sleep state and then wake up by function 23 while executing hypervisor 20),  0070 (“if a physical CPU in a sleep state is found” as executing hypervisor) and 0071 (also determine a physical CPU in a sleep state is not found in a node when executing hypervisor) In short, it is determining multiple or plurality of time whether CPU is in sleep state when executing hypervisor/function)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Yoshiji’s teachings of determining, plural times within a first period of time, whether a first function is being executed among functions written in a program being executed by the processor with Takeuchi teaching’s of executing an input/output function and determine plurality of times whether the function which puts a processor into a sleep state for the purpose of avoiding bottle neck condition to improve performance by determining an accurate load condition and proper load distribution for a peripheral controller. 
Regarding Claim 2, Yoshiji teaches wherein the process further comprises determining whether process waiting for cither input or output is being executed when it is determined that the first function is being executed [p-5, Claim 1(when “execution time by a timer input/out processing is executed every time”)], and 
wherein the identifying of the second function is executed when is determined that the process is being executed [Claim 1 and p-9, para: 0009(starting a timer for input/output operation during “unit timer 4 for counting and informing a specified unit time” as a function, see abstract)].
Regarding Claim 3, Yoshiji teaches wherein the determining of whether the first function is being executed is executed by an unit timer to the processor periodically [Abstract (unit timer 4) and Par: 0011], and 
wherein the aggregating  includes calculating a ratio of the number of tunes that the second function is identified within the first period of time ft a number of times that the interrupt is generated within the first period of time [p-2, Para: Abstract (“operation rate obtained by calculating the rate of output processing time to … unit time”) and p-9, para: 0011(when “load data operation” is determined from “a ratio of the input/output processing” to a unit time)].
Takeuchi teaches a timer interrupt is being generated periodically [Para: 0139 and 0140].
Regarding Claim 4, Yoshiji teaches wherein the process further comprises: identifying a third function that is being executed by the processor when if is determined that the first function is not being executed, and aggregating a number of times that the third fiction is identified within the first period of time [p-9, Para: 0017(unit time value setting circuit 3 receives a “value to a unit per unit time” from host device for “each measuring rate instruction”, where aggregating a third function of measuring rate instruction execution based on each time it receives a value from the host)].
Regarding Claim 5, Yoshiji teaches wherein the first period of time is a period from start of execution of the program to end of the execution of the program [p-2, Abstract (“unit time timer 4 for counting and informing of specified unit time” for the unit as a process start to finish)]. 
Response to Arguments
4.	Applicant's arguments filed on 10/26/22 have been fully considered but they are not persuasive. Applicant argued regarding Claims 1 and 6 that Takeuchi is not “determining, plural times within a first period of time, whether a first function, which puts a processor into a sleep state, is being executed among functions written in a program being executed by the processor”. Examiner disagrees. First, Yoshiji teaches determining, plural times within a first period of time, whether a first function is being executed among functions written in a program being executed by the processor as set forth above. On the other hand, Takeuchi teaches determining plurality of time whether processor in sleep state (in first function) as stated in Para: 0064(determining that the CPUs 4-7 are in sleep state and then wake up by function 23 while executing hypervisor 20),  0070 (“if a physical CPU in a sleep state is found” as executing hypervisor) and 0071 (also determine a physical CPU in a sleep state is not found in a node when executing hypervisor). In short, it is determining multiple or plurality of time whether CPU is in sleep state when executing hypervisor/a function. The combination of Yoshiji and Takeuchi teaches the argued feature. Second, it appears that the applicant is arguing the references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Takeuchi is not “determining, plural times within a first period of time, whether a first function, which puts a processor into a sleep state, is being executed among functions written in a program being executed by the processor”. Examiner disagrees.   Yoshiji teaches determining an I/O function (i.e., a second function) is executed as timer 2 starts, while the first function is already started by timer 4 as stated above. Therefore, the argument is not persuasive.
Applicant argues regarding claim 2 recites that “the identifying of the second function is executed when it is determined that the first function is being executed” (underlined emphasis added). As explained above, Yoshiji does not determining as claimed and, therefore, cannot disclose this feature of claim 2”. However the argued feature is not claimed. 
Applicant argues that the Office Action asserts on page 5 that Yoshiji discloses aggregating in paragraph [0017] and this disclosure is not “aggregating a number of times that the third function is identified within the first period of time”. Yoshiji (in para: 0017) teaches a unit time value setting circuit 3 receives a “value to a unit per unit time” from host device for “each measuring rate instruction”, where aggregating a third function of measuring rate instruction execution based on each time it receives a value from the host. Therefore, Yoshiji teaches Argued feature as to the extent it is claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187